669 F.2d 291
82-1 USTC  P 9235
Ann F. NEUHOFF, Appellant-Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Appellee-Respondent.
No. 81-4010.
United States Court of Appeals,Fifth Circuit.
March 3, 1982.

Appeal from the Decision of the United States Tax Court.
Jimmy L. Heisz, Neil J. O'Brien, Dallas, Tex., for appellant-petitioner.
Glenn L. Archer, Jr., Asst. Atty. Gen., Michael L. Paup, Chief, Appellate Section, John F. Murray, William A. Friedlander, John A. Dudeck, Jr., R. Russell Mather, Tax Div., U. S. Dept. of Justice, Kenneth W. Gideon, Chief Counsel, IRS, Washington, D. C., for appellee-respondent.
Before CLARK, Chief Judge, THORNBERRY and GARZA, Circuit Judges.
PER CURIAM:


1
This case is affirmed on the basis of the opinion of the United States Tax Court 75 T.C. No. 4, filed October 7, 1980.


2
AFFIRMED.